Citation Nr: 1201067	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  10-30 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left eye injury, to include as a result of radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to February 1960.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The Veteran testified at an October 2011 video conference hearing; the hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011). 

Hearing Loss and Tinnitus

A VA authorized audiological examination was completed in December 2009.  The examiner indicated that the Veteran reported that no hearing protection was used in service.  Although the VA examiner noted the Veteran's history of noise exposure in service, and although he noted the Veteran's lack of exposure to loud noise outside of military service, he ultimately opined that hearing loss and tinnitus were not, at least as likely as not, due to the Veteran's exposure to noise as an aircraft control and warning operator in service because tinnitus and hearing loss were only present in the right ear with great asymmetry.  The VA examiner, in rendering his opinion did not adequately address the Veteran's reports of experiencing ringing in his ears in service, or his reports of noise exposure in service.

The Veteran provided additional lay testimony in a subsequent October 2011 Board hearing.  He indicated that he worked in the control tower and on the airstrip at Tinker Air Force Base for one year.  He indicated that they did not have modern headsets; but instead, the headsets that were used covered only the left ear.  He indicated that the control tower was on top of a building, but was not highly elevated.  The Veteran reported that the noise of the planes landing was deafening.  

The service personnel records shows that the Veteran's duties included AC&W (aircraft and warning) helper and operator between May 1956 and February 1958.  The Board notes that the Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS similar to that of the Veteran's (air traffic controller) have a high probability of exposure to hazardous noise.  

Because lay testimony provided by the Veteran during his Board hearing provided different facts regarding the use of hearing protection in service than that noted by the December 2009 VA examiner, the Board finds that a supplemental opinion is necessary to address this evidence.  The Board emphasizes that the Veteran is competent to report his symptomatology in service.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has indicated that the Board may not rely on a medical opinion in which it is determined that a veteran's lay statements lack credibility solely because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This includes considering a veteran's lay assertions of symptomatology that he is competent to observe, unless the Board has explicitly found that the assertions are not credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  On remand, the VA examiner must consider the Veteran's reported symptomatology in service related to hearing loss and ringing in the ears.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  On remand, the VA examiner must consider additional lay testimony presented by the Veteran, indicating that the headsets used in service covered only the left ear, as well as lay evidence describing the Veteran's symptomatology in service.  

Left Eye

During his October 2011 Board hearing, the Veteran reported that he first noticed symptoms of watering and flickering in the left eye in service while running a radar scope in the control tower at Tinker Air Force Base.  He reported working with the radar scope for four hours a day over a one year period.  He reported that in 2010, he was found to have a mini stroke in the left eye, resulting in a blind spot in his vision.  He reported that his eye flickered, watered, and bothered him while driving in the sunlight.  He reported continued treatment at the VA medical center in Oklahoma City, Oklahoma.  

It appears, from the record, that the Veteran continues to receive treatment at the VA Medical Center in Oklahoma City, Oklahoma.  The RO/AMC should obtain updated VA medical records on remand should associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

The Veteran has not been afforded a VA examination to address his claimed left eye disability.  The Veteran has identified recent treatment for a current left eye disability, described as a mini stroke, and he has reported symptomatology in service similar to his current left eye symptomatology.  In light of the "low threshold" as announced in Mclendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran has a current left eye disability etiologically related to service.

Accordingly, the case is REMANDED for the following action:
 
1. The RO/AMC should obtain any updated VA treatment records dated from June 2010 to the present from the VA Medical Center in Oklahoma City, Oklahoma, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2. The RO/AMC should refer the case to the VA examiner who conducted the December 2009 examination (or a suitable substitute) for a supplemental opinion.  The claims folder must be made available to the examiner along with a copy of this remand.  The examiner should review the entire claims folder, to include lay testimony provided during an October 2011 video conference hearing.  In the supplemental opinion, the examiner should address the Veteran's statement regarding ringing in his ears in service, his reported noise exposure in service, and his reports of using headsets that covered only the left ear.  

The examiner should render an opinion, based on all available evidence, as to whether it is at least as likely as not that the Veteran's bilateral hearing loss and/or tinnitus was incurred in service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear rationale for his or her opinion with references to the evidence of record, to include lay evidence provided by the Veteran, and must provide a discussion of the facts and medical principles involved. 

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA eye examination to determine if he has a current left eye disability etiologically related to service or to radiation exposure in service.  The claims folder must be made available to the examiner along with a copy of this remand.  The examiner should review the entire claims folder, to include lay testimony provided during an October 2011 video conference hearing. 

The examiner should identify any current left eye disabilities and should state, based on the available evidence, whether it is at least as likely as not that any such disability is etiologically related to the Veteran's military service, to include claimed radiation exposure from a radar scope in service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear rationale for his or her opinion with references to the evidence of record, and must provide a discussion of the facts and medical principles involved. 

4.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

